Case: 20-60222     Document: 00516157272         Page: 1     Date Filed: 01/06/2022




              United States Court of Appeals                             United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                   for the Fifth Circuit                                  January 6, 2022
                                                                           Lyle W. Cayce
                                                                                Clerk
                                  No. 20-60222


   Javier Eduardo Salazar, also known as Javier Salazar,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 291 075


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Petitioner Javier Eduardo Salazar, proceeding pro se, seeks review of
   the Board of Immigration Appeals’ (“BIA”) determination that he is
   ineligible for cancellation of removal and requests that this court vacate and
   remand the case for further BIA proceedings. We find no error of law in the
   BIA’s legal conclusions, and thus DENY the petition for review.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60222        Document: 00516157272              Page: 2      Date Filed: 01/06/2022




                                         No. 20-60222


                                     BACKGROUND
           Salazar is a native and citizen of Mexico. He came to the United States
   without a valid entry document with his parents when he was seven years old.
   In 2012, the Department of Homeland Security (“D.H.S.”) served Salazar
   with a notice to appear (“NTA”), charging him with removability. With
   counsel, he appeared before an Immigration Judge (“IJ”), admitted the
   allegations in the NTA, and conceded removability. He then applied for
   cancellation of removal under 8 U.S.C. § 1229b(b)(1).1 D.H.S. stipulated
   that Salazar satisfied the requirements of good moral character and physical
   presence. But it contended that Salazar’s removal would not result in the
   requisite “exceptional and extremely unusual hardship” to his daughter, as
   required for eligibility under § 1229b(b)(1)(D).
           Salazar lives with his wife, daughter, and parents. His wife is also from
   Mexico and does not have legal status, but she is not currently in removal
   proceedings. Salazar’s parents also remain in the United States without legal
   status. His daughter, who was born in 2018 in the United States, is a citizen.
   Salazar works as a plumber and is the sole financial provider for his family.
   His wife cares at home full-time for their daughter. Salazar has no personal
   ties to Mexico other than his citizenship. He has not returned to Mexico
   since entering the United States in 1999, he has no relatives in Mexico, and
   his primary language is English.
           Salazar testified that, if he were removed, he would take his wife and
   daughter with him so that he could continue to support them and because he
   does not believe in separating families. He believes that his daughter would
   suffer in Mexico due to the increased criminal activity and lack of sufficient



           1
             Salazar also applied for asylum, withholding of removal, and protection under the
   Convention Against Torture. Those claims were unsuccessful, and Salazar did not appeal
   any of these determinations.




                                               2
Case: 20-60222      Document: 00516157272          Page: 3   Date Filed: 01/06/2022




                                    No. 20-60222


   access to medical care. He testified that he does not anticipate she will
   survive due to the “different lifestyle” Mexico offers as compared to the
   United States. Although he expressed concern about the decreased access to
   medical care in Mexico, he did not claim that his daughter suffers from any
   specific medical issues.
          The IJ denied Salazar’s request for cancellation of removal under
   § 1229b(b)(1), finding that his daughter would not suffer exceptional and
   extremely unusual hardship if Salazar were removed to Mexico. Salazar
   appealed to the BIA, which affirmed the IJ’s findings. The BIA found that
   any financial hardship would be mitigated by the fact that the child’s mother
   and other relatives could care for her in the U.S., at least while Salazar
   established himself in Mexico. The BIA also agreed with the IJ’s finding that
   “respondent is young and able-bodied, with no indication that he could not
   find work” in Mexico. Mexico’s poor economic conditions and increased
   crime do not “establish exceptional and extremely unusual hardship.” The
   BIA also pointed out that, although Salazar fears for his daughter’s health,
   the IJ “properly found no evidence of any unusual medical circumstances for
   her.” Salazar timely petitioned for review from this court.
                              STANDARD OF REVIEW
          The court typically reviews the BIA’s final decision, but reviews
   decisions of both the BIA and the IJ when the IJ’s findings play into the BIA
   decision. Sealed Petitioner v. Sealed Respondent, 829 F.3d 379, 383 (5th Cir.
   2016). Legal conclusions are reviewed de novo and factual findings are
   reviewed for substantial evidence. Id. The burden is on Salazar to establish
   his eligibility for cancellation of removal. Monteon-Camargo v. Barr, 918 F.3d
   423, 428 (5th Cir. 2019), as revised (Apr. 26, 2019).




                                          3
Case: 20-60222         Document: 00516157272               Page: 4      Date Filed: 01/06/2022




                                          No. 20-60222


                                       DISCUSSION2
           Salazar does not challenge the BIA’s fact finding.3                     Rather, he
   disagrees that the evidence he provided was not legally sufficient to establish
   “exceptional and extremely unusual hardship.” He claims that “conditions
   in Mexico are materially less stable and economically prosperous,
   substantially more violent, and increasingly dangerous,” and thus his
   daughter would suffer if she were forced to move to Mexico with him. But
   the hardships that Salazar identifies are anything but “exceptional” or
   “extremely unusual.” On the contrary, they are common to anyone being
   removed to Mexico in the present day. We agree with the BIA’s findings and
   legal conclusions, and thus hold that the BIA did not err in determining that
   Salazar is ineligible for cancellation of removal.
           To be eligible for cancellation of removal, “an alien must demonstrate
   a ‘truly exceptional’ situation in which a qualifying relative would suffer
   consequences ‘substantially beyond the ordinary hardship that would be
   expected when a close family member leaves this country.’” Trejo v.
   Garland, 3 F.4th 760, 775 (5th Cir. 2021). Increased crime and less stable
   economic conditions await anyone who is removed to Mexico, and Salazar
   does not identify any personal conditions that exacerbate these realities as
   applied to his daughter. See Matter of Andazola, 23 I&N Dec. 319, 323 (BIA
   2002) (“We do not dispute the fact that economic conditions in Mexico are
   worse than those in this country. However, it has long been settled that



           2
           It is the law of this circuit that federal courts have jurisdiction to review hardship
   determinations. Trejo v. Garland, 3 F.4th 760, 772–73 (5th Cir. 2021).
           3
            Salazar purports to argue that “the BIA erred as a matter of fact” by not heeding
   to the evidence he submitted of the specific dangers in Mexico. But the BIA did not
   disagree with Salazar’s characterization of the dangers in Mexico. It concluded instead that
   such dangers were legally insufficient to constitute an “exceptional and extremely unusual
   hardship.”




                                                 4
Case: 20-60222      Document: 00516157272           Page: 5    Date Filed: 01/06/2022




                                     No. 20-60222


   economic detriment alone is insufficient to support even a finding of extreme
   hardship.”). The court sympathizes with the inconvenience that removal
   may cause Salazar’s family, but this measure of inconvenience does not
   render him eligible for cancellation of removal.
          Salazar suggests that his situation is similar to the hardship identified
   in In Re Gonzalez Recinas, 23 I&N Dec. 467 (BIA 2002). On the contrary,
   there is very little similarity between Salazar’s situation and that of the alien
   in Recinas. In Recinas, the alien was a single mother to six children, was the
   sole financial provider and caregiver, had scarce financial resources, and no
   family to help her in Mexico. Id. at 469–70. Here, Salazar has a wife who
   cares for their daughter full-time, and other family members in the United
   States are available to care for his daughter while he transitions to Mexico.
   We further agree with the BIA that Salazar is a young, able-bodied man who
   is capable of providing for his daughter in Mexico just as well as anyone could.
   He has not provided evidence of any particularized medical condition or
   exceptional need to maintain access to the United States medical system.
   While Salazar’s desire for what is best for his daughter is common to all good
   fathers, his fears do not rise to the level of a “truly exceptional” hardship.
   Trejo, 3 F.4th at 775. The BIA’s determination that Salazar is ineligible for
   cancellation of removal was sound.
                                  CONCLUSION
          For the foregoing reasons, we DENY the petition for review.




                                          5